Name: Council Regulation (EEC) No 1626/82 of 21 June 1982 fixing a carry-over payment for common wheat, rye and maize remaining in stock at the end of the 1981/82 marketing yeart
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 181 /4 Official Journal of the European Communities 25 . 6 . 82 COUNCIL REGULATION (EEC) No 1626/82 of 21 June 1982 fixing a carry-over payment for common wheat, rye and maize remaining in stock at the end of the 1981/82 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, element ; whereas, in view of the connection between the intervention and the carry-over payment systems, carry-over payments should be given only for cereals which are of sound and fair merchantable quality, within the meaning of the provisions adopted in implementation of Article 7 (5) of Regulation (EEC) No 2727/75 ; whereas, however, in respect of rye held by the milling industry, milling for human consump ­ tion is accepted as proof of sufficient quality, HAS ADOPTED THIS REGULATION : Article 1 1 . A carry-over payment shall be granted for common wheat and for rye used for human consump ­ tion , harvested in the Community and in stock there at the end of the 1981 /82 marketing year . 2 . A carry-over payment shall also be granted for maize harvested in the Community and in stock in surplus production areas of the Community at the end of the 1981 /82 marketing year . 3 . The carry-over payment shall be equal to the difference between the single common intervention price applicable on 1 August 1981 , increased by 11 monthly increases and converted into national currency at the representative rate applicable on 31 July 1982, and the single common intervention price applicable on 1 August 1982, converted into national currency. Where the calculation gives a negative amount the payment shall be counted as nil . Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Council Regulation (EEC) No 3808/81 (2), and in parti ­ cular Article 9 ( 1 ) and (5) thereof, Having regard to the proposal from the Commission , Whereas one of the purposes of the carry-over payment provided for in Article 9 ( 1 ) of Regulation (EEC) No 2727/75 is to prevent a massive inflow to intervention of cereals, much of which could be directly disposed of on the market before the new harvest, at the moment when the monthly interven ­ tion price increases end ; whereas the market situation for common wheat throughout the Community and the situation for rye used for human consumption in certain regions of the Community are such that a carry-over payment should be granted for these cereals ; Whereas there is a likelihood in certain regions of quantities of maize being offered for intervention although a deficit exists in the Community as a whole ; whereas a carry-over payment should therefore ^lso be given for this cereal ; whereas, since the marke ­ ting of a crop normally extends beyond the end of the marketing year, the granting of a carry-over payment helps to prevent the large quantities normally in stock at the end of the marketing year going to intervention during its last few months ; Whereas the amount of the carry-over payment should be fixed by taking the difference between the single common intervention price applicable on 1 August 1981 , increased by 11 monthly increases and converted into the national currency at the representa ­ tive rate applicable on 31 July 1982, and the single common intervention price applicable on 1 August 1982, converted into national currency ; whereas , where the calculation gives a negative amount, the payment should be counted as nil ; Whereas the carry-over payment cannot be given for cereals harvested in the Community during 1982, as their cost has not been increased by any storage Article 2 The carry-over payments referred to in Article 1 ( 1 ) and (2) shall not be made for cereals from the 1982 harvest or for cereals which do not meet the quality conditions required for intervention during the 1981 /82 marketing year . In respect of rye held by the milling industry at the end of the marketing year, milling for human consumption shall be accepted as proof of sufficient quality. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 281 , 1 . 1 1 . 1975, p . 1 . (2) OJ No L 382, 31 . 12 . 1981 , p . 5 . 25 . 6 . 82 Official Journal of the European Communities No L 181 /5 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 21 June 1982. For the Council The President L. TINDEMANS